DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	This Office Action is in response to the RCE filed on 12/22/20.
III.	Claims 1, 2, 5-15 and 17-23 are pending and have been examined, where claims 1, 2, 5-15 and 17-23 is/are rejected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1, 2, 5-15 and 17-23 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “calculating a flow parameter of blood passing through an organ based on the medical image data set, wherein the flow parameter Is a flow velocity and the flow velocity is assigned to a defined volume; assigning a risk parameter for future risk of thrombus formation based on the flow parameter calculated, wherein the risk parameter is related to the flow velocity” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of blood flow, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments


[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1, 2, 5-15 and 17-23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 12-15, 19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markl (WO 2016123477).

With regards to claim 1, Markl discloses a method for providing a risk parameter for future thrombus formation in an organ of a patient, comprising:

calculating a flow parameter of blood passing through an organ based on the medical image data set, wherein the flow parameter Is a flow velocity and the flow velocity is assigned to a defined volume (see figure 1, 104, segmenting one or more regions of interest from 3D image volumes and 106 calculate velocity magnitude in ROIs, paragraph 20, the velocity in each direction, vx, vy and vz, each are read as the flow parameter);

    PNG
    media_image1.png
    49
    269
    media_image1.png
    Greyscale

assigning a risk parameter for future risk of thrombus formation based on the flow parameter calculated, wherein the risk parameter is related to the flow velocity (see paragraph 24, high risk regions can be assessed by identifying voxels above stasis thresholds, see equation 1 below, the flow stasis volume is produced based on the velocity magnitudes compared with a threshold value); and

    PNG
    media_image2.png
    64
    160
    media_image2.png
    Greyscale

providing the risk parameter for future risk of thrombus formation (see paragraph 30, block diagram of an example computer system 300 that can be configured to compute and display flow stasis volumes or maps), wherein a processor is configured such that the defined volume is adjustable using an input device (see figure 3, 304).

With regards to claim 2, Markl discloses wherein the medical image data set is a time-resolved medical image data set (see figure 1, 102, provides time series of 3D image volumes).

other information, the other information includes risk assessments, paragraph 72, datasets may be repeatedly split into training and testing sets and may be used to determine classification performance and model parameters).

With regards to claim 12, Markl discloses the method of claim 1, further comprising: emitting an alert signal upon a critical value for the risk parameter being exceeded (see paragraph 30, the maps can be color-coded to help identify LA regions of high stasis (e.g., by color-coding these regions with a red color) and heightened risk for thrombogenesis, the different color alerts the user).

With regards to claims 13-15 and 21, see the rationale and rejection for claim 1. In additional, see figure 3, 304 of Markl. 

With regards to claim 19, Markl discloses the system of claim 13, wherein the system is for providing a risk for future thrombus formation in an organ of a patient during an atrial fibrillation (see paragraph 39, study cohort, a total of 111 subjects were included in the study, 81 patients with AF and 30 healthy controls, atrial fibrillation patients included 42 subjects with a history of AF and in sinus rhythm during MRI, the risk of future of blood clot is determined using past information).

.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 5, 7-11, 17, 18, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markl (WO 2016123477) in view of Paik (US 20170046839).

With regards to claim 5, Markl discloses all the limitations of claim 1, but is silent in disclosing the method of claim 1, wherein the assigning of the risk parameter includes assigning the risk parameter via a trained machine learning mechanism. Paik discloses the method of claim 1, wherein the assigning of the risk parameter includes assigning the risk parameter via a trained machine learning mechanism (see figure 18, biological properties are read as risk parameter and it is obtained from neural network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include machine learning techniques in order to improve classification accuracy and image recognition. 

With regards to claim 7, the combination of Markl and Paik as a whole discloses the method of claim 1, wherein the assigning of the risk parameter includes assigning the risk parameter via a least one of: flow behavior of blood in the organ, at least one physiological parameter, at least one laboratory parameter, at least one parameter relating to a viscosity of the blood, at least one genetic risk factor, at least one electro-physiological parameter, vessel reactivity, behavior of a contrast agent in the organ, shear forces to a vessel wall allowing estimation of a risk for a plaque rupture, and anamnesis of the patient (see Paik, figure 18 discloses the neural network, see Markl see figure 1, 104, segmenting one or more regions of interest from 3D image volumes and 106 calculate velocity magnitude in ROIs, paragraph 20, the velocity in each direction, vx, vy and vz, each are read as the flow parameter reading on flow parameter). See the motivation for claim 5. 

With regards to claim 8, Paik discloses the method of claim 1, wherein a treatment suggestion is provided based on the risk parameter (see figure 18, the clinical disease will allow user to determine treatment, see paragraph 59, this added context may facilitate clinical diagnosis/evaluation as well as assessing/determining next steps). See the motivation for claim 5.

With regards to claim 9, Paik discloses a method of claim 8, wherein a further risk parameter is provided, wherein the further risk parameter is assigned to a specific treatment (see paragraph 62, characterizing and treating pathologies/diseases, the application of the systems and methods of the present disclosure are not limited to pathologies/diseases but rather may more generally applicable with respect to any clinically relevant medical conditions of a patient including, e.g., syndromes, disorders, traumas, allergic reactions). See the motivation for clam 5.



With regards to claim 11, Paik discloses the method of claim 5, wherein the medical image data set provided is used in the machine learning mechanism (see figure 18, biological properties are read as risk parameter and it is obtained from neural network). See the motivation for clam 5.

With regards to claim 17, see the rationale and rejection for claim 5. 

With regards to claim 18, see the rationale and rejection for claim 7. 

With regards to claims 20 and 22 see the rationale and rejection for claims 8 and 9. 



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/16/21